Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-17-00638-CV

                          SWIFT ENERGY OPERATING, LLC,
                                    Appellant

                                              v.

  REGENCY FIELD SERVICES LLC, Regency Energy Partners LP, Regency GP LP, and
                          Regency GP LLC,
                              Appellees

               From the 343rd Judicial District Court, McMullen County, Texas
                             Trial Court No. M-14-0029-CV-C
                        Honorable Janna K. Whatley, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, Appellees’ December 19, 2018
unopposed motion for leave to file notice of supplemental authority and Appellant’s January 18,
2019 unopposed motion for leave to file response to Appellees’ notice of supplemental authority
are GRANTED.

       We AFFIRM the portion of the trial court’s order that grants summary judgment for
Appellees against Appellant’s PCQ lease claims.

       We REVERSE the portion of the trial court’s order that grants summary judgment for
Appellees against Appellant’s non-PCQ leases claims.

       We REMAND this cause to the trial court.

       SIGNED April 10, 2019.


                                               _____________________________
                                               Patricia O. Alvarez, Justice